NUMBER 13-10-00584-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE J. E. SAENZ & ASSOCIATES, INC.
 
 

On Petition for Writ of Mandamus
And Emergency Motion for Stay of All Trial Court Proceedings.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices
Rodriguez and Vela
Memorandum
Opinion Per
Curiam1
            Relator,
J. E. Saenz & Associates, Inc., filed a petition for writ of mandamus and
an emergency motion for stay of all trial court proceedings in the above cause
on October 19, 2010, seeking to compel the trial court to rule on relator’s
“Motion to Dismiss with Prejudice” and “Motion to Stay all Proceedings.” 
Relator has now filed a motion to dismiss this proceeding on grounds that it is
moot.  
            The
Court, having examined and fully considered relator’s motion to dismiss, is of
the opinion that relator has shown itself entitled to the relief sought. 
Accordingly, the motion to dismiss is GRANTED.  The petition for writ of
mandamus and emergency motion for stay of all trial court proceedings are
DISMISSED AS MOOT without prejudice.  See Tex. R. App. P. 52.8(a). 
 
                                                                                                PER
CURIAM
 
 
 
 
Delivered and filed the
27th day of October, 2010.
                                                
 
                                                                                                
 




1 See
Tex. R. App. P. 52.8(d) (“When
denying relief, the court may hand down an opinion but is not required to do
so.”); Tex. R. App. P. 47.4
(distinguishing opinions and memorandum opinions).